            Case 1:20-cv-08474-VSB Document 12 Filed 02/05/21 Page 1 of 2


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                            :
MITSUI SUMITOMO INSURANCE                                   :                              2/5/2021
COMPANY, LTD.,                                              :
                                                            :
                                         Plaintiff,         :       20-CV-8474 (VSB)
                                                            :
                           -against-                        :             ORDER
                                                            :
YANG MING MARINE TRANSPORT CORP., :
and EXPEDITORS INTERNATIONAL OF                             :
WASHINGTON, INC.,                                           :
                                                            :
                                         Defendant.         :
                                                            :
----------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          Defendant Expeditors International of Washington, Inc. (“Expeditors International) filed

 its answer in this case on November 23, 2020. (Doc. 10.) This answer included a cross claim

 against Defendant Yang Ming Marine Transport Corp. (“Yang Ming”). (Id.) The deadline for

 Yang Ming to respond to Expeditors International’s cross claim was February 1, 2021. (See id.)

 To date, Yang Ming has not appeared or responded to the cross claim. Expeditors International,

 however, has taken no action to prosecute this cross claim. Accordingly, if Expeditors

 International intends to seek a default judgment it is directed to do so in accordance with Rule

 4(H) of my Individual Rules and Practices in Civil Cases by no later than March 5, 2021. If

 Expeditors International fails to do so, I may dismiss this cross claim for failure to prosecute

 pursuant to Federal Rule of Civil Procedure 41(b).

 SO ORDERED.
         Case 1:20-cv-08474-VSB Document 12 Filed 02/05/21 Page 2 of 2


Dated:   February 5, 2021
         New York, New York             ________________________________
                                        VERNON S. BRODERICK
                                        United States District Judge
